DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
18 recites the limitations “the charging component of the apparatus”. It is unclear if the charging component of the apparatus in claim 18 is the same or different than the charging component of the mouthpiece recited in claim 17. Additionally, For the sake of examination, the limitation will be interpreted as reciting “the charging component of the housing”. Additionally, “a charging component” in line 1 of 17 will be interpreted as “a charging component of the housing” so as to be clear which charging component is being recited and to coincide with the recitation in claim 18.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-3, 5, 7-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Beckman (US 2019/0357667).
Regarding claim 1, Beckman discloses an apparatus (800, Fig 8), comprising: a dispensing unit (“pumps” and “cavities”, Para 0046, lines 4-14) configured to dispense a substance into a reservoir (one of the channels 801, Fig 8) of a mouthpiece (803, Fig 8) of an intended user (Para 0046, lines 4-7); and an identification unit (“pressure sensors” in Para 0045, lines 10-15) configured to, based on a communication from the mouthpiece, determine an identity of the intended user when the mouthpiece of the intended user is coupled to a housing (808, Fig 8) (Para 0054, lines 15-37; the identification unit determines whether the pressure matches a recording or pre-stored data which is indicative of the intended user. The intended user in this art is anyone who matches the pressure recording/data.), the housing sized and shaped to receive at least a portion of the mouthpiece (See Fig 8, the housing 808 receives that mouthpiece 803 at the point of attachment).
Regarding claim 2, Beckman discloses the dispensing unit (“pumps”, Para 0046, lines 4-7) includes: a holding reservoir (“water cavity”, Para 0046, lines 6-7) containing the substance; and an actuator (one of the “pumps”, Para 0046, lines 4-7) in communication with the holding reservoir, the actuator configured to move the substance from the holding reservoir to the reservoir (one of the channels 801, Fig 8) of the mouthpiece (Para 0046, lines 4-14).
Regarding claim 3, Beckman discloses the dispensing unit further includes: a second holding reservoir (“toothpaste cavity”, Para 0046, lines 6-7) containing a second substance; and a second actuator (another one of the “pumps”, Para 0046, lines 4-7) in communication with the second holding reservoir, the second actuator configured to move the second substance from the second holding 
Regarding claim 5, Beckman discloses the second substance is different than the substance (Para 0046, lines 4-7; Water and toothpaste are the first and second substances).
Regarding claim 2 (alternative interpretation of claim 2 for the rejection of claim 7), Beckman discloses the dispensing unit (“pumps”, Para 0046, lines 4-7) includes: a holding reservoir (“water cavity”, Para 0046, lines 6-7) containing the substance; and an actuator (“pumps”, Para 0046, lines 4-7) in communication with the holding reservoir, the actuator configured to move the substance from the holding reservoir to the reservoir (one of the channels 801, Fig 8) of the mouthpiece (Para 0046, lines 4-14).
Regarding claim 7, Beckman discloses the dispensing unit (“pumps” and “cavities”, Para 0046, lines 4-14) further includes a second holding reservoir (“toothpaste cavity”, Para 0046, lines 6-7) containing a second substance, and wherein the actuator (“pumps”, Para 0046, lines 4-7) is in communication with the second holding reservoir and is further configured to move the second substance from the second holding reservoir to a second reservoir (another one of the channels 801, Fig 8) of the mouthpiece  (Para 0046, lines 4-14).
Regarding claim 8, Beckman discloses the dispensing unit (“pumps” and “cavities”, Para 0046, lines 4-14) further includes an outlet (“fluid-directing channels”, Para 0046, lines 4-10) in communication with the actuator, wherein the outlet is configured to engage with an inlet (port to the channels 801 of mouthpiece 803 that interfaces with the fluid-directing channels) of the mouthpiece.
Regarding claim 9, Beckman discloses the actuator (“pumps”, Para 0046, lines 4-7) is configured to move the substance from the holding reservoir to the reservoir of the mouthpiece via the outlet of the dispensing unit (Para 0046, lines 4-14).

Regarding claim 11, Beckman discloses the holding reservoir (“water cavity”, Para 0046, lines 6-7) has a volume at least two times greater than a volume of the reservoir (one of the channels 801, Fig 8) of the mouthpiece (Since the storage cavity is used to provide fluid for all of the channels 801, it is at least large enough to hold fluid for 2 of the channels 801 thus being at least two times the size of the one channel 801).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Beckman (US 2019/0357667) in view of Wolpo (US 2015/0072300).

Wolpo teaches an apparatus (200, Fig 5), comprising: a dispensing unit (210, Fig 5) configured to dispense a substance into a reservoir of a mouthpiece (100, Fig 5) of an intended user; the dispensing unit further includes: first holding reservoir (204a, Fig 5), a second holding reservoir (204b, Fig 5), and a third holding reservoir (204c, Fig 5), the third holding reservoir containing a third substance (220, Fig 5); and a third actuator (210c, Fig 5) in communication with the third holding reservoir, the third actuator configured to move the third substance from the third holding reservoir to a reservoir (portion of mouthpiece 100 that receives the teeth) of the mouthpiece.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus disclosed by Beckman to include a third holding reservoir and actuator that can dispense a third substance such as an antimicrobial wash, antibacterial wash, fluoride rinse, or oxygenating mouthwash (Para 0084) as taught by Wolpo in order to have a device that can clean, disinfect, and apply protective elements to a plurality of teeth (Para 0011).
Regarding claim 6, the modified invention of Beckman and Wolpo discloses the third substance (220, Fig 5; Para 0084 -Wolpo) is different than the second substance (Beckman teaches that the first and second substance can be water and dentifrice in Para 0046, lines 4-7 while Wolpo teaches a third substance that is a different type of fluid and can be an antimicrobial wash, antibacterial wash, fluoride rinse, or oxygenating mouthwash in Para 0084, lines 7-10).
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 1 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 10792226. This is a statutory double patenting rejection.
Claim 2 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 11 of prior U.S. Patent No. 10792226. This is a statutory double patenting rejection.
Claim 3 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 12 of prior U.S. Patent No. 10792226. This is a statutory double patenting rejection.
Claim 5 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 13 of prior U.S. Patent No. 10792226. This is a statutory double patenting rejection.
Claim 7 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 14 of prior U.S. Patent No. 10792226. This is a statutory double patenting rejection.
Claim 8 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 15 of prior U.S. Patent No. 10792226. This is a statutory double patenting rejection.
Claim 10 rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 16 of prior U.S. Patent No. 10792226. This is a statutory double patenting rejection.
Claim 11 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 17 of prior U.S. Patent No. 10792226. This is a statutory double patenting rejection.
Allowable Subject Matter
Claims 12-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the subject matter of claims 12-20 could either not be found or was not suggested in the prior art of record. Specifically, Beckman lacks a status indicator that is activated when the mouthpiece and housing are in a docked positon as required by claim 12. The device disclosed by Beckman always has the mouthpiece and housing coupled and thus it would not be obvious to modify it to include a status indicator. Claims 13-16 are allowable subject matter for the same or similar reasons as claim 12. Claims 17-18 are directed to charging components of the apparatus and mouthpiece. Since the housing and mouthpiece are always coupled, the housing would not need to charge the mouthpiece. Lastly, claim 19-20 requires a sensor to detect when the housing and mouthpiece are coupled. Again, since they are always coupled, it would be unnecessary to have a sensor to detect coupling/decoupling.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTARIUS S DANIEL whose telephone number is (571)272-8074. The examiner can normally be reached M-F 7:00am to 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTARIUS S DANIEL/Examiner, Art Unit 3783                                                                                                                                                                                                        /TIFFANY LEGETTE/Primary Examiner, Art Unit 3783